Citation Nr: 1522162	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-31 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant has verifiable service which is qualifying service to establish veteran status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel

INTRODUCTION

No service by the appellant has been verified.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).	

The appellant appeared for a hearing with a VA Decision Review Officer (DRO) in June 2012.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1. The appellant's allegations about his military service are not credible.  

2. The appellant did not serve in the Armed Forces, reserve components, or the National Guard.  


CONCLUSION OF LAW

The appellant does not have verifiable service which is qualifying service to establish veteran status.  38 U.S.C.A. § 101(2), (24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  
Collectively, April 2010, June 2010, and August 2010 letters notified the appellant that to substantiate his claim VA needed verification that he served in the U.S. Armed Forces, and that VA had been unable to locate any information that would help verify such service.  This information was requested from the appellant.  These letters fulfilled VA's duty to notify in this case.  The Board notes that the appellant has also demonstrated actual knowledge of what is needed to substantiate his claim through the submission of multiple statements regarding his alleged military service.  Any error on VA's part in notifying the appellant is therefore harmless.  

The duty to assist has also been fulfilled by VA.  As discussed below, VA has made multiple attempts to verify the appellant's alleged military service.  In addition, the Board finds that the appellant's allegations about his military service are not credible.  Further attempts to verify the claimed service would be futile and there is no reasonable possibility that any assistance VA would provide to the appellant would substantiate the claim.  Therefore further assistance is not required.  See 38 C.F.R. § 3.159(c), (d).

Analysis

The appellant seeks disability compensation and pension from VA.  When certain conditions are met VA will provide compensation or pension to a veteran.  38 U.S.C.A. §§ 101(13), 1513 (West 2014); 38 C.F.R. §§ 3.3, 3.4 (2014).  One of the requirements to qualify as a "veteran" for purposes of eligibility for VA disability compensation or pension is active military, naval, or air service, or certain service in a reserve component or the National Guard.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6.  In this case, the evidence reflects that the appellant has neither.  

The appellant alleges various periods of service between 1971 and 2008 (although primarily between 1971 and 1994), including service in the Army, Air Force, Marine Corps, Army Reserve, and National Guard.  The Board finds these allegations to be lacking credibility.  At his June 2012 DRO hearing the appellant testified that he does not have a copy of any of his separation documents (DD-214) or any military records to verify his military service.  As there is no credible evidence of any service to warrant veteran status the claim must be denied. 

The Board initially notes that the appellant has undergone treatment for schizophrenia for decades and the evidence raises concerns about his memory and reliability.  For example, in his May 2011 notice of disagreement the appellant stated that he has been given electrical shocks and does not know the exact locations and years of his service, and in a June 1989 statement he reported receiving treatment for schizophrenia plus memory loss since 1986.  

The appellant first filed a claim for VA benefits in April 1989.  At the time he reported multiple periods of service including service in the Air Force from 1971 to 1976, where he reportedly served as a Captain.  In this regard, the Board notes that the appellant was born in 1957 and would have turned 14 years old in 1971.  Military service is not allowed at the age of 14.  In addition, the appellant reported he served as an Officer, which requires a college degree.  Given the appellant's age at the time of the reported service the Board finds it inherently incredible that he was an Air Force Officer at that time.  The Board recognizes that in his May 2011 notice of disagreement the appellant stated that he lied about his age and joined the Air Force in 1971 and was sent to Army ROTC in Chicago.  In this regard, the appellant has given conflicting reports of his service which further reduces his credibility.

As noted above, in April 1989 the appellant claimed that he served in the Air Force from 1971 to 1976.  At that time he also reported serving in the Army from 1981 to 1988 as a Colonel.  In a request to the National Archives and Records Administration, signed by the appellant in June 2008, he states that he served on active service in Naval Aviation from 1982 to 1989 and was both enlisted and an officer.  In his September 2008 claim, the appellant reported that he served in the Air Force from 1971 to 1977 as a Lieutenant Captain and from 1978 to 1979 as a General.  He also reported serving in the Reserves from 1985 to 1992 as an officer.  According to his claim form, the appellant served in Vietnam and in the Persian Gulf after August 1, 1990.  In an October 2008 statement, the appellant reported that in 2008 his Staff Sergeant was shot in the chest and the appellant rescued him, took the bullet out, and closed the Staff Sergeant up.  In this statement he also alleged service in Afghanistan and Desert Storm.  In a report of general information in February 2010, the appellant reported that he had additional service from 1990 to 1994.  In his May 2011 notice of disagreement the appellant reported that he lied about his age and joined the Air Force in 1971.  He also stated that he: was a Corporal in 1974, came out of the Army ROTC a Junior Corporal, served in the Army Reserves from 1975 to 1977, served in the Air Force from 1978 to 1984, was with the National Guard from 1986 to 1989, served in the Marine Corps briefly in 1989 and 1990, transferred to go to an Air Force Base in Texas in 1990, and was separated sometime in 1994.  In a statement received by VA in June 2011, the appellant indicated that he joined the Army ROTC at the age of 17, served in the Army Reserves for 2 years, joined the National Guard in 1983, and separated in 1994.  He stated that he also had previous enlistments which altogether covered the years 1971 to 1994.  During his June 2012 DRO hearing, the appellant testified that he served in the National Guard and Reserves and saw combat in the Gulf War.  He believed that he was a Sergeant when he came out of service.  The appellant's varying reports are conflicting regarding dates of service, branches of service, and ranks and cannot be reconciled.  Given the gross contradictions, the Board finds these statements to be lacking credibility.  

Other evidence of record also generally reflects that the appellant's statements are not credible.  For example, while the appellant primarily alleges that he entered the military in 1971 and he left the military in 1994, possibly after a heart attack (see Report of General Information from February 2010), a February 2002 private treatment record indicates he was first diagnosed as being HIV infected in 1993 and records from the Lancaster Hospital show numerous incidents of outpatient treatment for schizophrenia between 1983 and 1989.  The Board would not expect the military to retain anyone after the person was informed that he was HIV positive or while the person was receiving treatment for schizophrenia.  The appellant has also asserted that he was a prisoner of war (POW) in North Korea (see VA benefits claim filed in September 2008) and the French Riviera (see VA benefits claim filed in April 1989).  The Board notes that the appellant was not of military age until many years after the involvement of the United States in the Korean War and finds the appellant's statements that he was a POW to be inherently incredible.  

Repeated attempts to verify the appellant's alleged service have been made and all have come up negative.  The National Personnel Records Center (NPRC) has been contacted to verify the appellant's alleged service on multiple occasions.  In 1989, the NPRC reported that there was no record of the appellant being on active duty in the Army.  In December 2007, the NPRC noted that: 

We have conducted extensive searches of every records source and alternate records source at this Center; however, we have been unable to locate any information that would help us verify the Veteran's military service.  We also checked with the Federal Bureau of Investigation (FBI), which is a reliable source of information, but this agency was not able to furnish any data indicating that the veteran served in the U.S. Armed Forces.

In a response to the appellant's Congressman in May 2010, the NPRC reported that the military personnel record had not been received by NPRC.  In March 2012, the NPRC informed VA that it did not have a National Guard record for the appellant on file.  In addition, in January 2011 the Defense Personnel Records Image Retrieval System could not identify any records for the appellant for the time period from August 1971 to September 1977.  Given the repeated attempts to verify the appellant's service and the responses discussed above, the Board's finding that the appellant is not credible as to reporting his military service, and the appellant's testimony that he does not have any documents to verify his military service, the Board finds that further attempts to verify the appellant's claimed service would be futile and there is no reasonable possibility that any assistance VA would provide to the appellant would substantiate his claim.

The Board recognizes that a December 2011 letter from the U.S. Army Human Resources Command suggests that someone with the appellant's name is a member of the Army National Guard.  The appellant argues that this letter indicates that he served in the military and that there are records verifying this.  The Board disagrees.  The appellant has alleged that he served in the National Guard and identified the unit he served in as the Starr Armory (see VA benefits claim filed in April 1989), which is part of the Pennsylvania Army National Guard.  VA contacted the Pennsylvania Army National Guard in 1989.  In a September 1989 response, the Pennsylvania Army National Guard stated that they had no knowledge of the appellant being a current or former member of the National Guard with that unit.  This is the only unit which the appellant has identified as serving in the National Guard.  It is unclear if the Army Human Resources Command response included a reference to National Guard service simply because such was alleged by the appellant or if there is another person with the same name who served in or is serving in the National Guard.  In any event, further development in this regard is not warranted as the Army Human Resources Command has indicated they do not have any records verifying the appellant's claimed service as has the only National Guard unit which the appellant reports being a part of.  Moreover, as discussed above, the Board finds the appellant's allegations regarding service to be lacking credibility and repeated attempts to verify the appellant's alleged service have failed.  

In summary, the Board finds that the appellant's assertions regarding his military service are not credible and despite repeated attempts with the appropriate agencies the appellant's alleged service has not been verified.  Given the above, the Board finds that the appellant did not serve in the Armed Forces, reserve components, or the National Guard, and does not otherwise qualify for veteran status for purposes of establishing entitlement to VA benefits.  


ORDER

The appellant does not have verifiable service which is qualifying service to establish veteran status.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


